DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a packer station (sub-combination), classified in A24C5/395.
II. Claims 14-19, drawn to a packer station (combination), classified in A24C5/395.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the sub-combination packer station of Invention I requires specific structural elements which are unique to the packing rod and the packing rod actuator that are not required by the combination packer station of Invention II.  The subcombination has separate utility such as a station that has a slidable packing rod that selectively plugs and unplugs an exit hole of a packer head.
The examiner has required restriction between combination and subcombination inventions. Where Applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Matthew De Preter on Tuesday, October 25, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, line 8, Applicant has recited “said outlet of the weigh station is positioned proximally to said chute”; however, the phrase “proximally to” is unclear because there is no indication of what is encompassed by this phrase. Further, the instant specification makes no mention of the metes and bounds of this phrase, and while the terms may be commonly considered to be synonymous with “near” or “close”, the phrase is simply unclear in claim recitation unless clearly defined in the specification.
Regarding independent claim 1, lines 12-14, and claim 22, lines 1-3, Applicant has recited “the packing rod has an external circumference that is approximately equal  to the circumference of the exit hole…and substantially plug the exit hole” (claim 1), and “wherein each burst of pressurized gas is approximately equal to or less than the immediately preceding burst of pressurized gas” (claim 11); however, the phrases “approximately equal” or “substantially plug”, are also unclear as it is uncertain what these phrases encompasses because the terms “approximately” and “substantially” are not clearly defined in the specification and could be considered “relative” terms, i.e., having different meanings to different observers.   
Regarding claim 4, lines 2-3, and claim 8, lines 8-9, Applicant has recited “only partially withdraw the packing rod out of the exit hole” (claim 4) and “at least partially withdraws the packing rod from the exit hold” (claim 8); however, as similar to the above reasoning, this phrase is indefinite because the metes and bounds of the term “partially” is unclear. 
Claim Objections
Claim 1 is objected to because of the following informalities:
-in line 13, the words “diameter that” should be deleted.
Claim 2 is objected to because of the following informalities:
-in line 3, the word “and” should be inserted after the phrase “exit hole,”.
Claim 3 is objected to because of the following informalities:
-in line 2, the word “circumferences” should be deleted and changed to --circumference --.
Claim 5 is objected to because of the following informalities:
-in line 4, the words “at least one” should be inserted before “outlet door”.
Claim 7 is objected to because of the following informalities:
-in line 1, the word “a”, in front of “desired amount”, should be deleted and changed to -- the --.
-in line 2, the word “weight” should be deleted and changed to -- weigh --, and the words -- at least one -- should be inserted before the words “outlet door”.
Claim 8 is objected to because of the following informalities:
-in lines 4 and 6, the words -- at least one -- should be inserted before the words “outlet door”.
Claim 9 is objected to because of the following informalities:
-in lines 2 and 7, the words -- at least one -- should be inserted before the words “outlet door, and also in line 7, the word “time” should be deleted and replaced with the word -- times --.
Claim 12 is objected to because of the following informalities:
-in line 2, the word “a” in front of “product” should be deleted and changed to -- the --.
Appropriate correction is requested.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record shows systems for the automated production of products which are formed of plant material (e.g., cannabis leaves) compacted into a pre-rolled container (e.g., a cone), said systems (read: packer stations) including a collection module/weighing module (read: weigh station), a filling module (read: chute), a tamping module (read: packer head having an exit hole) and an array of sensors, wherein the tamping module includes a tamping component (read: packing rod) configured via a linear actuator (read: packing rod actuator) to compress prepared plant material to form a packed cone. Said art neither teaches nor reasonably suggests, however, the claimed combination of structural elements of a packer station - specifically one which includes a chute connected to a packer head that directs product to said packer head, wherein the packing rod has an external circumference that is approximately equal to the circumference of the exit hole such that the packing rod may extend into the exit hole and substantially plug the exit hole, and wherein said packing rod actuator is operably connected to said packing rod to slide the packing rod within said packer head and into and out of the exit hole so selectively plug and unplug the exit hole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leadbeater et al (US. Pat. Pub. No. 2020/0068947)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747